                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

CRAIG CUNNINGHAM,                                §
                                                 §
                Plaintiff,                       § CIVIL ACTION NO. 4:19-CV-00902-ALM-
v.                                               §               CAN
                                                 §
JP3 ENTERPRISES, LLC D/B/A MY                    §
VEHICLE PROTECTION, ET AL.,                      §
                                                 §
                Defendants.                      §

                                              ORDER

       Pending before the Court are Plaintiff Craig Cunningham’s (“Plaintiff”) “Motion for a

Court Order Directing Verizon to Produce the Subscriber Information as Requested in the

Subpoena” (“Motion for Court Order”) [Dkt. 42] and “Motion for Sanctions and a Finding of

Contempt” (“Motion for Sanctions”) [Dkt. 43]. In Plaintiff’s Motion for Court Order, Plaintiff

fails to provide a copy of the subpoena. Additionally, it appears Verizon may not have been served

with a copy of Plaintiff’s Motion for Court Order. The Court, on the present record, is unable to

determine whether Plaintiff complied with Federal Rule of Civil Procedure 45, Verizon is aware

of Plaintiff’s Motion for Court Order, and/or if the Court is the proper court to consider the instant

Motion for Court Order. For the foregoing reasons, Plaintiff’s Motion for Court Order and Motion

for Sanctions should each be denied without prejudice. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion for Court Order [Dkt. 42] and Motion

for Sanctions [Dkt. 43] are each DENIED.

       IT IS SO ORDERED.
       SIGNED this 12th day of May, 2020.




                                   ___________________________________
ORDER – Page Solo                  Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE
